Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Javier Liceaga on 7/8/2022.
The application has been amended as follows: 
Claims 2-3, 5-8, and 17 are cancelled.
claim 1. (currently amended): A video decoding method comprising: obtaining a first base motion vector from an adjacent block adjacent to an upper left sample of a current block and obtaining a second base motion vector from an adjacent block adjacent to an upper right sample of [[a]] the current block; obtaining first correction size information and first correction direction information to correct the first base motion vector; obtaining second correction size information and second correction direction information to correct the second base motion vector; determining a first affine motion vector by correcting the first base motion vector according to the first correction size information and the first correction direction information; determining a second affine motion vector by correcting the second base motion vector according to the second correction size information and the second correction direction information; obtaining a plurality of affine parameters of the current block according to the first affine motion vector and the second affine motion vector; and  predicting the current block according to the plurality of affine parameters.
Claim 4. (currently amended): The video decoding method of claim [[3]] 1, wherein the determining of the second affine motion vector includes: determining zooming information and rotation information from the first base motion vector and the second base motion vector; correcting the zooming information and the rotation information according to the second correction size information and the second correction direction information; and 
 according to the corrected zooming information and the corrected rotation information, determining the second affine motion vector.
Claim 9. (currently amended): The video decoding apparatus of claim [[8]] 18, wherein the processor is further configured to execute further instructions stored in the memory to: obtain first correction direction difference information indicating a difference of a correction direction between a correction direction according to the first correction direction information and a correction direction of the second base motion vector; and 
determine the second correction direction information according to the first correction direction difference information and the first correction direction information.
Claim 10, (currently amended): The video decoding apparatus of claim 9, wherein the processor is further configured to execute further instructions stored in the memory to: determine second correction direction difference information indicating a difference of a correction direction between the correction direction according to the first correction direction information and a correction direction of the third base motion vector, according to the first correction direction difference information; and determine the third correction direction information according to the second correction direction difference information and the first correction direction information. 
Claim 11. (currently amended): The video decoding apparatus of claim [[8]] 18, wherein correction sizes indicated by the first correction size information, the second correction size information, and the third correction size information are the same.
Claim 12. (currently amended): The video decoding apparatus of claim [[8]] 18, wherein the processor is further configured to execute further instructions stored in the memory to: obtain common correction size information and common correction direction information indicating a correction size and a correction direction that are to be commonly applied to the first base motion vector and the second base motion vector; [[and]] obtain first additional correction size information and first additional correction direction information indicating a correction size and a correction direction applied only to the second base motion vector; [[and]] obtain second additional correction size information and second additional correction direction information indicating a correction size and a correction direction applied only to the third base motion vector, [[and]] determine the first affine motion vector according to a common correction vector determined based on the common correction size information and the common correction direction information and the first base motion vector; determine the second affine motion vector according to the common correction vector, a first additional correction vector determined based on the first additional correction size information and the first additional correction direction information, and the second base motion vector; and determine the third affine motion vector according to the common correction vector, a second additional correction vector determined based on the second additional correction size information and the second additional correction direction information, and the third base motion vector. 
Claim 13. (currently amended): The video decoding method of claim 1, wherein the obtaining of the first base motion vector and the second base motion vector includes, when a prediction mode of the current block is a bi-prediction mode, obtaining a list 0 base motion vector and a list 1 base motion vector from an adjacent block of the current block, and obtaining correction size information and correction direction information for correcting the list 0 base motion vector, and the determining of the first affine motion vector and the second affine motion vector includes determining a list 0 affine motion vector and a list 1 affine motion vector by correcting the list 0 base motion vector and the list 1 base motion vector according to the correction size information and the correction direction information.
Claim 14. (previously presented): The video decoding method of claim 13, wherein the determining of the first affine motion vector and the second affine motion vector includes determining the list 0 affine motion vector by correcting the list 0 base motion vector according to a list 0 correction vector determined based on a correction size of the correction size information and a correction direction of the correction direction information. 
Claim 15. (previously presented): The video decoding method of claim 13, wherein the determining of the first affine motion vector and the second affine motion vector includes: determining a list 1 correction vector according to a correction direction of the correction direction information, when temporal directions of a list 0 reference picture and a list 1 reference picture are the same; determining the list 1 correction vector according to a direction opposite to the correction direction of the correction direction information, when the temporal directions of the list 0 reference picture and the list 1 reference picture are different; and determining the list 1 affine motion vector by correcting the list 1 base motion vector according to the list 1 correction vector. 
Claim 16. (previously presented): The video decoding method of claim 13, wherein the determining of the first affine motion vector and the second affine motion vector includes: changing a correction size of the correction size information according to a ratio of a temporal distance between a list 0 reference picture and a current picture to a temporal distance between a list 1 reference picture and the current picture; and determining the list 1 affine motion vector by correcting the list 1 base motion vector according to the changed correction size.  
Claim 18. (currently amended): A video decoding apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to: obtain first base motion vector [[and]] from an adjacent block adjacent to an upper left sample of a current block, obtain second base motion vector from an adjacent block of [[a]] the current block, and obtain a third base motion vector from an adjacent block adjacent to a lower left sample of the current block; obtain first correction size information and first correction direction information for correcting the first base motion vector; obtain second correction size information and second correction direction information for correcting the second base motion vector; obtain third correction size information and third correction direction information for correcting the third base motion vector; determine a first affine motion vector by correcting the first base motion vector according to the first size correction information and the first correction direction information; determine a second affine motion vector by correcting the second base motion vector according to the second size correction information and the second correction direction information; determine a third affine motion vector by correcting the third base motion vector according to the third correction size information and the third correction direction information; obtain a plurality of affine parameters of the current block according to the first affine motion vector, the second affine motion vector, and the third affine motion vector; and predict the current block according to the plurality of affine parameters. 
Claim 19. (currently amended): A video encoding method comprising: predicting a current block according to a plurality of affine parameters; determining a first affine motion vector and a second affine motion vector according to the plurality of affine parameters; determining a first base motion vector from an adjacent block adjacent to an upper left sample of the current block and determine a second base motion vector from adjacent blocks adjacent to an upper right sample of the current block; [[and]] determining common correction size information and common correction direction information indicating a correction size and a correction direction that are to be commonly applied to the first base motion vector and the second base motion vector; and determining additional correction size information and additional correction direction information indicating a correction size and a correction direction that are to be commonly applied only to the second base motion vector, wherein the determining of the first affine motion vector includes determining the first affine motion vector according to a common correction vector determined based on the common correction size information and the common correction direction information, and the first base motion vector, and wherein the determining of the second affine motion vector includes determining the second affine motion vector according to the common correction vector, an additional correction vector determined based on the additional correction size information and the additional correction direction information, and the second base motion vector. 
Claim 20. (currently amended): A video encoding apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to: predict a current block according to a plurality of affine parameters; determine first affine motion vector and a second affine motion vector according to the plurality of affine parameters; determine a first base motion vector from an adjacent block adjacent to an upper left sample of the current block and determine a second base motion vector from adjacent blocks adjacent to an upper right sample of the current block; and determine first correction size information and first correction direction information for correcting the first base motion vector according to the first affine motion vector and determine second correction size information and second correction direction information for correcting the second base motion vector according to the second affine motion vector, wherein to determine the first affine motion vector and the second affine motion vector comprises: determine the first affine motion vector according to the first correction size information and the first correction direction information and the first base motion vector; and determine the second affine motion vector according to the second correction size information and the second correction direction information and the second base motion vector.

Reasons for Allowance
The prior art of record (in particular, US 20190182504 A1-Lainema, in view of . CHEN, Huanbang et al. Description of SDR, HDR and 360" video coding technology proposal by Huawei, GoPRO, Hisilicon, and Samsung.  JVET-70025 (version 2). Joint Video Exploration Team (JVET} of ITU-T SG 16 WP  3 and ISO/IEC JTC 1/SC 29/WG 11. 10th Meeting: San Diego, US, O3 April 2018, pages 1-127) does not disclose, with respect to claim 1, A video decoding method comprising: obtaining a first base motion vector from an adjacent block adjacent to an upper left sample of a current block and obtaining a second base motion vector from an adjacent block adjacent to an upper right sample of [[a]] the current block; obtaining first correction size information and first correction direction information to correct the first base motion vector; obtaining second correction size information and second correction direction information to correct the second base motion vector; determining a first affine motion vector by correcting the first base motion vector according to the first correction size information and the first correction direction information; determining a second affine motion vector by correcting the second base motion vector according to the second correction size information and the second correction direction information; obtaining a plurality of affine parameters of the current block according to the first affine motion vector and the second affine motion vector; and  predicting the current block according to the plurality of affine parameters as claimed.  Rather, Lainema discloses a video decoding method (Fig. 7-9) comprising: obtaining two or more base motion vectors from an adjacent block of a current block ([0189], discloses that a base motion vector is bx, by; [0190], wherein b0 and b1 are the two base motion vectors as shown in fig. 8; obtaining correction information for correcting the two or more base motion vectors ([0199], wherein base motion vectors are adjusted or corrected); determining two or more affine motion vectors by correcting the two or more base motion vectors according to the correction information ([0189], wherein affine motion vectors vx and vy being based on base motion vector, bx, by; [00207], fig. 8c corrects base motion vectors by adding parameters a0); obtaining a plurality of affine parameters of the current block according to the two or more affine motion vectors ([0196], affine parameters); and predicting the current block according to the plurality of affine parameters ([0273] wherein using affine model parameters to define prediction). Similarly, Chen determines two or more affine motion vectors by correcting two or more basic vectors according to correction information through a simple design change of applying ultimate motion vector expression (umve) expressing a motion vector by using a base candidate, a prediction direction, a distance index, and a direction index, wherein the umve indicates the motion vector by applying a value depending on the distance index and the direction index to a start point determined using the base candidate (vector) as taught in pages 24-25, 59-61.
The same reasoning applies to claims 18-20 mutatis mutandis.  Accordingly, claims 1, 4, 9-16, 18-20 are allowed. 2-3, 5-8, and 17.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487